

117 HR 4536 IH: Welfare for Needs not Weed Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4536IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Rice of South Carolina (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit assistance provided under the program of block grants to States for temporary assistance for needy families from being accessed through the use of an electronic benefit transfer card at any store that offers marijuana for sale.1.Short titleThis Act may be cited as the Welfare for Needs not Weed Act.2.Welfare for needs not weedSection 408(a)(12)(A) (42 U.S.C. 608(a)(12)(A)) is amended—(1)by striking or at the end of clause (ii);(2)by striking the period at the end of clause (iii) and inserting ; or; and(3)by adding at the end the following:(iv)any establishment that offers marihuana (as defined in section 102(16) of the Controlled Substances Act) for sale..3.Effective dateThe amendments made by this Act shall take effect on October 1, 2022.